Luke, J.
The Central of Georgia Railway Company sued the City Supply Company' for $53, charges for icing a car-load of oranges. Upon the trial of the case in a justice’s court judgment was rendered in favor of the defendant. The railway company was granted a writ of certiorari. The magistrate’s answer was that the railway company proved “that the $53 (the sum sued for) were charges for icing one car of oranges, which was shipped from Gentile, Florida, to Waycross, Georgia, and reconsigned from Waycross, Georgia, to the City Supply Company, Carroll-ton,' Georgia, and here the freight was paid by the City Supply Company, on said car of oranges; that it was necessary that said car of oranges should be iced in order to preserve said oranges, and unless same was iced said oranges would be damaged by the failure thereof; the railway company would be held liable for said damages through their negligence to ice said ear of oranges, as it was their custom to preserve all fruit by icing or other means, in order to take care of same; and that the $53 charges have never been paid by the City Supply Company; they only paid the freight charges and refused the icing charges on the refrigerator car.” The answer of the magistrate shows also that it was proved that the City Supply Company did not know that the car was to be iced, and that if it had so known the car would have been refused, and that the freight charges, except for icing the car, had been paid. On hearing the petition for certiorari and the answer thereto the judge of the superior court dismissed and overruled the certiorari; and to this judgment exception was taken. Held: The evidence, under the law, demanded a *105judgment in favor of the plaintiff. See, in this connection, Central of Ga. Ry. Co. v. O’Neal Mfg. Co., 19 Ga. App. 490 (91 S. E. 877), and cases there cited. Eor the reason that the evidence in the magistrate’s court demanded a finding for the Central of Georgia Railway Company, it was error to dismiss and overrule the certiorari.

Judgment reversed.

Broyles, C. J., concurs. Bloodworth, J., absent on account. of illness.